232 S.W.3d 726 (2007)
Donel JOHNSON, Appellant,
v.
STRUCTURED SETTLEMENT ADVISORS, LLC, et al., Respondents.
No. ED 89268.
Missouri Court of Appeals, Eastern District, Division One.
September 18, 2007.
*727 Joseph R. Dulle, St. Louis, MO, for appellant.
Peter Von Gontard, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Donel Johnson ("Plaintiff") appeals from the trial court's grant of a motion to dismiss for lack of personal jurisdiction in favor of Jodee Favre ("Favre") and Laura Allen ("Allen") (collectively referred to as "Defendants"). Plaintiff contends the trial court erred in granting Defendants' motion to dismiss for lack of personal jurisdiction "by considering evidence outside the petition," and, alternatively, "in treating Defendants' motion to dismiss as a motion for summary judgment without permitting Plaintiff to conduct jurisdictional discovery."
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).